Exhibit 10.24

 

 

 

Date of Grant: 

Grant Price: 

Employee:  

Employee Number:

No. of Restricted Stock Units:

 

Restricted Stock Unit Agreement

(Award Pursuant to 2016 Employee Equity Incentive Plan, as amended)

 

This Agreement will certify that the employee named above (“you”) is awarded the
number of restricted stock units shown above (“Restricted Stock Units”),
effective as of the date of grant set forth above (“Date of Grant”). Each
Restricted Stock Unit represents the obligation of Aegion Corporation (the
“Company”) to transfer one share of the Company’s Class A common stock, par
value $0.01 per share (“Common Stock”), to you at the time provided in this
Agreement. This award (the “Award”) is granted to you pursuant to the 2016
Employee Equity Incentive Plan, as amended (the “Plan”), subject to the terms,
conditions and restrictions in the Plan and those set forth below. Any
capitalized, but undefined, term used in this Agreement shall have the meaning
ascribed to it in the Plan. Your electronic signature acceptance constitutes
your acceptance of this Award, your agreement to abide by the Company’s Code of
Conduct and your acknowledgement of your agreement to all the terms, conditions
and restrictions contained in this Agreement, including that this Agreement is
accepted and entered into in the State of Missouri. You must electronically sign
and accept this Agreement within ninety (90) days of the Date of Grant, after
which the Agreement will be counter-signed and accepted by the Senior Vice
President and General Counsel, or such person’s designee, in Chesterfield,
Missouri, or this Agreement shall be void. In addition, except where prohibited
by law, as a condition to the Award of Restricted Stock Units hereunder, you
shall be required to sign any confidentiality, non-solicitation and/or
non-competition agreement and/or acknowledgement of the Company’s right to
recoup any incentive compensation from you as may be required by the Company.

 

 

Terms, Conditions and Restrictions

 

1.     Grant of Restricted Stock Units. Subject to the terms and conditions
contained in this Agreement and the Plan, the Company hereby grants to you the
number of Restricted Stock Units designated above.

 

2.     Bookkeeping Account. The Company will record the number of Restricted
Stock Units granted to you under this Agreement to a bookkeeping account for you
(the “Restricted Stock Unit Account”). Your Restricted Stock Unit Account will
be reduced by the number of shares of Common Stock transferred to you in
accordance with Section 4. Your Restricted Stock Unit Account will be adjusted
from time to time for any stock dividends, stock splits, and other transactions
in accordance with Section 6. The Restricted Stock Unit Account represents an
unsecured promise of the Company to deliver shares of Common Stock in the
future. Your rights to your Restricted Stock Unit Account will be no greater
than that of other general, unsecured creditors of the Company.

 

3. Vesting Period. For as long as there is no termination of your employment,
your Restricted Stock Units (or a “Substitute Equivalent Award” (as defined in
this Section 3 below) in the case of a “Change in Control” (as defined in this
Section 3 below) shall vest upon the first to occur of any of the following
events during your continuous employment with the Company or one of its
subsidiaries:

 

(a)     the third anniversary of the Date of Grant, unless the Date of Grant is
after February 17, 2020, in which case the third anniversary of the last day of
the month of the Date of Grant;

 

(b)     your death;

 

(c)     the termination of your employment as a result of your Disability (as
defined in this Section 3 below);

 

(d)     the termination of your employment as a result of your retirement
(retirement means your voluntary termination of your employment with the Company
and its subsidiaries following (i) your attainment of the age of 55 with at
least 10 years of full-time service to the Company and/or its subsidiaries, (ii)
your attainment of the age of 60 with at least five years of full-time service
to the Company and/or its subsidiaries, or (iii) your attainment of the age of
65 (with no minimum full time service requirements with the Company and/or its
subsidiaries), provided, however, that the number of Restricted Stock Units that
shall vest shall be determined by (a) dividing (i) the number of whole calendar
months (e.g., July 1 through July 31) of your employment with the Company or its
subsidiaries during the period beginning on the Date of Grant and ending on the
date of termination of your employment by (ii) 36; and (b) multiplying the
percentage determined under subsection (a) immediately above by the number of
Restricted Stock Units awarded to you pursuant to this Agreement;

 

(e)     upon involuntary termination of your employment without “Cause” (as
defined in this Section 3 below) at least 18 months after the Date of Grant but
prior to a Change in Control. In such case, the number of Restricted Stock Units
awarded to you pursuant to this Agreement that shall vest shall be determined by
(a) dividing (i) the number of whole calendar months (e.g., July 1 through July
31) of your employment with the Company or one of its subsidiaries during the
period beginning on the Date of Grant and ending on the date of termination of
your employment by (ii) 36; and (b) multiplying the percentage determined under
subsection (a) immediately above by the number of Restricted Stock Units awarded
to you pursuant to this Agreement;

 

(f)     upon a termination of your employment by the Company or its subsidiaries
(or the Successor (as defined in this subsection below) or its subsidiaries, as
the case may be) without “Cause” (as defined in this Section 3 below) or a
termination of your employment by you for “Good Reason” (as defined in this
Section 3 below), each after a Change in Control in which the successor
organization (the “Successor”) substituted the Restricted Stock Units awarded
pursuant to this Agreement with a Substitute Equivalent Award; or

 

(g)     immediately prior to a Change in Control if the Restricted Stock Units
awarded pursuant to this Agreement is not substituted with a Substitute
Equivalent Award by the Successor.

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, termination of your employment shall occur only
when you are no longer an employee of the Company, the Successor and/or any of
their subsidiaries and are no longer a director of the Company, the Successor
and/or any of their subsidiaries.

 

Except as provided above, upon the termination of your employment, you shall
forfeit all unvested Restricted Stock Units awarded to you hereunder.

 

For purposes of this Agreement,

 

“Cause” shall mean:

 

(i)

 

breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to

compliance with laws (during employment) or any general undertaking or Legal
obligation to the Company;

 

(ii)

 

causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar

person to terminate his/her relationship, or breach any agreement, with the
Company;

(iii)

 

causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact

to withdraw, curtail or cancel its business with the Company; or

(iv)

failing or refusing to perform any stated duty or assignment, misconduct,
disloyalty, violating any Company policy or work rule, engaging in criminal
conduct in connection with your employment, being indicted or charged with any
crime constituting a felony or involving dishonesty or moral turpitude,
violating any term in this Agreement, unsatisfactory job performance, or any
other reason constituting cause within the meaning of Missouri common law.

 

a “Change in Control” shall mean:

 

(i) the acquisition by one person, or more than one person acting as a group, in
a transaction or series of related transactions, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 30% of the total fair market value or total voting power of the stock of
the Company; and/or

 

(ii)

a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or

 

(iii)

the consummation of a merger or consolidation of the Company other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior to the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; and/or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is a consummated sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

For purposes hereof, “person” shall mean any person, entity or “group” within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), except that such term shall not include (a) the
Company or any of its affiliates; (b) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
affiliates, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, (d) a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (e) a person or group as used in Rule
13d-1(b) under the Exchange Act.

 

“Disability” shall mean that you are, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 

 

--------------------------------------------------------------------------------

 

 

“Good Reason” shall mean, without your express written consent, the occurrence
after a Change in Control of any one or more of the following:

 

(i)

a material reduction or alteration in the nature or status of your authorities,
duties, or responsibilities from those in effect as of 90 calendar days prior to
the Change in Control, other than an insubstantial and inadvertent act that is
remedied by the Company or the Successor promptly after receipt of notice
thereof given by you;

 

(ii)

the Company’s or the Successor’s requiring you to be based at a location in
excess of 50 miles from the location of your principal job location or office in
effect as of 90 calendar days prior to the Change in Control, except for
required travel on the Company’s or the Successor’s business to an extent
substantially consistent with your then present business travel obligations;

 

(iii)

a reduction by the Company or the Successor of your base salary in effect as of
90 calendar days prior to the Change in Control; or

 

(iv)

the failure of the Company or the Successor to continue in effect any of the
Company’s short- and long-term incentive compensation plans, or employee benefit
or retirement plans, policies, practices, or other compensation arrangements in
which you participate taken as a whole unless such failure to continue the plan,
policy, practice, or arrangement pertains to all plan participants generally; or
the failure by the Company or the Successor to continue your participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed 90 calendar days prior to the Change in Control.

 

“Substitute Equivalent Award” shall mean an award that the Successor may
substitute for the Restricted Stock Units awarded pursuant to this Agreement
that:

 

(i)

has a value at least equal to the value of the Restricted Stock Units awarded
pursuant to this Agreement as determined by the Compensation Committee in its
sole discretion;

 

(ii)

relates to a publicly-traded equity security of the Successor involved in the
Change in Control or another entity that is affiliated with the Company or the
Successor following the Change in Control;

 

(iii)

is the same type of award as the Award; and

 

(iv)

has other terms and conditions that are not less favorable to you than the terms
and conditions of the Restricted Stock Units awarded pursuant to this Agreement,
as determined by the Compensation Committee in its sole discretion.

 

4.     Distribution of Shares of Common Stock. As soon as practical after
Restricted Stock Units vest, shares of Common Stock, equal to the number of
vested Restricted Stock Units reflected in your Restricted Stock Unit Account,
shall be distributed to you (or your beneficiary(ies) or personal
representative, if you are deceased). Distributions shall be made in shares of
Common Stock, with fractional shares rounded up to the nearest whole share.

 

5.     Death Beneficiary Designation. Subject to applicable law and the terms of
this Agreement, you may designate a beneficiary or beneficiaries (contingently,
consecutively or successively) to receive shares of Common Stock, if you die
while Restricted Stock Units are held in your Restricted Stock Unit Account,
and, upon your death, the Company will transfer shares of Common Stock equal in
number to the Restricted Stock Units, if any, reflected in your Restricted Stock
Unit Account to your beneficiary(ies).

 

Subject to applicable law, you may designate a beneficiary or beneficiaries from
time to time, and you may change your designated beneficiary(ies). A beneficiary
may be a trust. A beneficiary designation must be made in writing in a form
prescribed by the Company and delivered to the Company while you are alive. If
you do not have a designated beneficiary surviving at the time of your death,
any transfer of shares of Common Stock will be made to your surviving spouse, if
any, and if you do not have a surviving spouse, then to your estate.

 

6.     Adjustments. If the Company pays a cash dividend on its Common Stock,
then, as soon as practical after such cash dividend is paid, the Company shall
grant you additional restricted stock units (and credit your Restricted Stock
Unit Account for such additional restricted stock units) with a value equal to
the amount per share of such cash dividend multiplied by the number of
Restricted Stock Units credited to your Restricted Stock Unit Account as of the
record date of such cash dividend (the “Dividend Amount”). The number of
additional restricted stock units to be granted to you pursuant to this
paragraph shall be determined by dividing the Dividend Amount by the closing
stock price of the Company’s Common Stock on the dividend date. You shall not be
eligible to receive such additional restricted stock units until such time as
the Restricted Stock Units awarded pursuant to this Agreement vest, and you
shall only receive such portion of such additional restricted stock units as
shall be calculated based upon the portion of the Restricted Stock Units that
actually vest pursuant to this Agreement.

 

Subject to Section 3 above, if there is any change in the Common Stock by reason
of stock dividends, split-ups, mergers, consolidations, reorganizations,
combinations or exchanges of shares or the like, the number of Restricted Stock
Units credited to your Restricted Stock Unit Account shall be adjusted
appropriately so that the number of Restricted Stock Units reflected in your
Restricted Stock Unit Account after such an event shall equal the number of
shares of Common Stock a stockholder would own after such an event if the
stockholder, at the time such an event occurred, had owned shares of Common
Stock equal to the number of Restricted Stock Units reflected in your Restricted
Stock Unit Account immediately before such an event.

 

7.     Limitation on Transfer. Your Restricted Stock Units are not transferable
by you. Except as may be required by U.S. federal income tax withholding
provisions or by the tax laws of any state or country, your interests (and the
interests of your beneficiaries, if any) under this Agreement are not subject to
the claims of your creditors and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned, pledged, anticipated, or encumbered. Any
attempt to sell, transfer, alienate, assign, pledge, anticipate, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void and of no force or effect and shall result in a forfeiture of all affected
Restricted Stock Units.

 

 

--------------------------------------------------------------------------------

 

 

8.     No Shareholder Rights. You will not have any stockholder rights, such as
rights to vote or to receive dividends or other distributions, with respect to
any Restricted Stock Units reflected in your Restricted Stock Unit Account. You
will have only the adjustment rights provided in this Agreement.

 

9.     Securities Law. Shares of Common Stock will not be transferred under this
Agreement if such transfer would violate any U.S. federal or state or non-U.S.
securities laws. The Company may take appropriate action to achieve compliance
with those laws in connection with any transfer of Common Stock to you.

 

10.     Taxes. The Compensation Committee (as defined in the Plan) may withhold
delivery of the shares of Common Stock upon vesting until you make satisfactory
arrangements to pay any withholding, transfer or other taxes due with respect to
the transfer or vesting of such shares. You are responsible for the payment of
all taxes applicable to any income realized upon the vesting of the Restricted
Stock Units on the date of vesting. Unless you provide written notice to the
Company at least ninety (90) days prior to the vesting of the Restricted Stock
Units that you will pay cash to settle your tax obligation, or unless otherwise
determined by the Company in its sole discretion, the Company shall withhold and
cancel a sufficient number of shares of Common Stock that would be otherwise
issuable upon vesting of the Restricted Stock Units to satisfy any applicable
tax withholding requirement or such other statutorily permissible amount, with
the fair market value of such Common Stock for such purposes equal to the
closing price per share of Common Stock as generally reported on the Nasdaq
Stock Market (or such other exchange or market where the Common Stock is
trading) on the date of vesting of the Restricted Stock Units. If you elect to
settle your tax obligation by paying cash and you do not make timely payment of
your tax withholding obligation by cash or check on the date of vesting of this
Restricted Stock Units, the Company may, in its sole discretion, withhold and
cancel a sufficient number of shares of Common Stock that would be otherwise
issuable upon vesting of the Restricted Stock Units to satisfy your tax
withholding obligation or other statutorily permissible amount in the manner set
forth in this Section 10.

 

11.     Interpretations Binding. The interpretations and determinations of the
Compensation Committee are binding and conclusive. This Agreement is entered
into in Missouri and its terms shall be governed by and interpreted in
accordance with the laws of the State of Missouri without regard to conflicts of
law principles.

 

12.     No Right to Continue as an Employee; No Right to Further Grants. This
Agreement does not give you any right to continue as an employee of the Company
or any of its subsidiaries for any period of time or at any rate of
compensation, nor does it interfere with the Company’s or its subsidiaries right
to determine the terms of your employment.

 

13.     Governing Law and Venue. The Restricted Stock Unit grant and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Missouri, U.S.A.

 

Any suit or other legal action to enforce the terms of this Agreement or any
document or agreement referenced herein must be brought in the St. Louis County,
Missouri Circuit Court or (if federal jurisdiction exists) the U.S. District
Court for the Eastern District of Missouri. You agree that venue and personal
jurisdiction are proper in either such court, and waive all objections to
jurisdiction and venue and any defense or claim that either such forum is not
the most convenient forum.

 

14. Forfeiture of Restricted Stock Units; Recoupment. You understand and agree
that your right to receive and retain the Restricted Stock Units granted herein
(and the benefits thereof) is conditioned on your compliance with the terms of
this Agreement and any agreement referenced herein. In the event you violate
this Agreement or any other agreement referenced herein, then in addition to and
not in lieu of any other rights and remedies available to the Company for such
breach, all of which are expressly reserved, the Company may (i) declare a
forfeiture of, and cancel, all Restricted Stock Units; and (ii) recover from you
any and all shares of common stock distributed as a result of any of the
Restricted Stock Units vesting, or an amount equal to the value of the same,
with the value being the fair market value of the common stock at the close of
business on the date such shares of common stock were distributed as a result of
such Restricted Stock Units vesting.

 

15.     Further Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units and any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Your electronic signature
acceptance of this Agreement constitutes your consent to the foregoing and to
all other provisions hereof.

 

 

Accepted by Employee:

 

 

_____________________________________

 

Date: ___________________________, 2020

 

 

 

 

AEGION CORPRORATION:

 

 

_____________________________________

Mark A. Menghini,

Senior Vice President, General Counsel & Secretary

 

 

Date: ___________________________, 2020

 